      Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 1 of 22




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Consumer Financial Protection Bureau,
                                           Case No. 3:17-CV-00101-RDM
             Plaintiff,
                                           (Hon. Robert D. Mariani)
             v.
                                           ELECTRONICALLY FILED
Navient Corporation, et al.,

             Defendants.

          PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION
       FOR ENTRY OF AN ORDER ESTABLISHING ADDITIONAL
               PROTECTIVE ORDER PROCEDURES

                                        Thomas G. Ward
                                        Enforcement Director

                                        David Rubenstein
                                        Deputy Enforcement Director

                                        Thomas Kim
                                        Assistant Deputy Enforcement Director

                                        Ebony Sunala Johnson, VA 76890
                                        Nicholas Lee, DC 1004186
                                        Andrea Matthews, MA 694538
                                        Carl Moore, MD 0912160268
                                        Tracee Plowell, NY 2994457
                                        Enforcement Attorneys

                                        Attorneys for Plaintiff
        Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 2 of 22




                                    TABLE OF CONTENTS


INTRODUCTION ........................................................................................ 1

FACTUAL BACKGROUND AND PROCEDURAL HISTORY ........................ 3

STATEMENT OF QUESTION INVOLVED ................................................... 6

ARGUMENT.................................................................................................. 7

CONCLUSION .......................................................................................... 16




                                                     i
        Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 3 of 22




                                TABLE OF AUTHORITIES
Cases                                                                                        Page(s)

Bank of America National Trust & Savings Association v. Hotel Rittenhouse
 Associates,
 800 F.2d 339 (3d Cir. 1986) .........................................................................7
Black Bear Energy Servs., Inc. v. Youngstown Pipe & Steel, LLC,
 2019 WL 1296654 (W.D. Pa. Mar. 21, 2019) ............................................... 11
BP Exploration & Production, Inc. v. Claimant ID 100246928,
 920 F.3d 209 (5th Cir. 2019) ...................................................................... 11
Consumer Financial Protection Bureau v. Ocwen,
 No. 9:17-cv-80495, slip. op. at 2, (S.D. Fl. June 9, 2020) ................................8

Cutsforth, Inc. v. Lemm Liquidating Co., LLC,
  2020 WL 772442 (W.D. Pa. Feb. 18, 2020) ................................................8

Ebert v. C.R. Bard, Inc.,
 2020 WL 429771 (E.D. Pa. Jan. 28, 2020) ................................................... 10
Foltz v. State Farm Mutual Automobile Insurance Company,
 331 F.3d 1122 (9th Cir.2003) .......................................................................8
In re Application of Storag Etzel GmbH for an Order, Pursuant to
 28 U.S.C. § 1782, to Obtain Discovery for Use in a Foreign Proceeding,
  2020 WL 2949742 (D. Del. Mar. 25, 2020) .................................................. 10
In re Avandia Mktg., Sales Practices & Products Liability Litigation,
 924 F.3d 662 (3d Cir. 2019) ................................................................ passim
Leucadia, Inc. v. Applied Extrusion Technologies, Inc.,
 998 F.2d 157 (3d Cir. 1993) ..................................................................... 7, 8
Lugosch v. Pyramid Company of Onondaga,
 435 F.3d 110 (2d Cir. 2006) ....................................................................... 11
Mine Safety Appliances Company v. North River Insurance Company,
 73 F. Supp. 3d 544 (W.D. Pa. 2014) ..............................................................8


                                                  ii
        Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 4 of 22




North Jersey Media Group Inc. v. United States,
 836 F.3d 421 (3d Cir. 2016) .........................................................................7
Pansy v. Borough of Stroudsburg,
 23 F.3d 772 (3d Cir. 1994) ...........................................................................4
Republic of Philippines v. Westinghouse,
 949 F.2d 653 (3d Cir. 1991) .........................................................................8

Rules
Fed. R. Civ. P. 26(c)......................................................................... 4, 7, 8, 10




                                                   iii
       Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 5 of 22




      Plaintiff Consumer Financial Protection Bureau (“Bureau”) respectfully files

this brief in support of its Motion for Entry of an Order Establishing Additional

Protective Order Procedures. Specifically, the Bureau requests that the Court enter

an Order that supplements the November 3, 2017 Confidentiality Agreement and

Protective Order (Stipulated Order) with additional procedures to ensure that all

judicial records filed in this case on or after May 19, 2020 (the date of the parties’

summary judgment motions and accompanying materials), are accessible to the

public absent a compelling reason that overcomes the presumption in favor of

public access applicable to judicial records.

                                 INTRODUCTION

      The Stipulated Order was an agreement expressly designed to facilitate the

exchange of information during discovery in this case. Discovery in this case is

over, and on August 18, 2020, the parties completed summary judgment briefing.

Substantial portions of the parties’ summary judgment filings—including the

entirety of the Bureau’s briefs, its statement of undisputed material facts, its

response to Defendants’ statement of undisputed material facts, and its exhibits—

are currently hidden from the public because paragraph 11 of the Stipulated Order

requires that “[a]ny document that is filed with the Court that reveals or discloses

any Protected Material, unless the Parties otherwise agree in writing or the Court

otherwise orders, shall be filed under seal” (Doc. 66-1 ¶ 11), and most of the


                                           1
       Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 6 of 22




Bureau’s exhibits were documents produced by Defendants that they designated as

Protected Material. Beyond summary judgment, the parties have filed, and will

likely continue to file, additional judicial records, such as motions, briefs, and

supporting exhibits between the close of discovery and the conclusion of this

litigation. However, as a result of paragraph 11 of the Stipulated Order, many of

these materials would have to be filed under seal.

      The filing of the Bureau’s summary judgment papers and other judicial

records under seal, while required by paragraph 11 of the Stipulated Order, is

contrary to the presumptive right of public access applicable to judicial records.

While the Stipulated Order was appropriate to facilitate the exchange of materials

in discovery, additional procedures are necessary to protect the public’s right of

access to judicial records filed after the close of discovery. In an opinion issued

after this Court accepted the Stipulated Order in this matter, the Third Circuit held

that “when discovery materials are filed as court documents,” a “more rigorous

common law right of access” applies, and that for such documents, there is a

“presumption in favor of public access.” In re Avandia Mktg., Sales Practices &

Prod. Liab. Litig., 924 F.3d 662, 670 (3d Cir. 2019). The Third Circuit explained

that this presumption applies “to pretrial motions of a nondiscovery nature,

whether preliminary or dispositive, and the material filed in connection therewith.”



                                           2
       Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 7 of 22




Id. at 672. Consistent with Avandia, the Bureau seeks an order that establishes

procedures to ensure that filings that constitute judicial records, including the

parties’ summary judgment filings and other documents filed in this litigation, are

accessible to the public absent specific findings articulating compelling reasons to

overcome the presumption in favor of public access. These proposed new

procedures would apply to all judicial records filed with the Court on or after May

19, 2020—the date of the parties’ summary judgment motions were filed.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      On November 2, 2017, to facilitate discovery, the parties filed a joint motion

for entry of a stipulated confidentiality agreement and protective order, attaching

their proposed stipulated protective order. Doc. 66. The motion stated: “The parties

have negotiated the attached protective order so as to facilitate the exchange of

confidential information in discovery while protecting sensitive personal and

commercial information.” Id. (emphasis added). The proposed protective order

stated that “discovery in this matter is expected to include the production of

documents and information that are commercially-sensitive, proprietary,

confidential and/or constitute protected trade secrets as well as documents that

contain private information and personal identifiers relating to non-party

borrowers” and that the order was “intended to establish a procedure to maintain



                                           3
       Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 8 of 22




the confidentiality of such records and information.” Doc. 66-1 at 1-2. Describing

the grounds for its entry, the proposed protective order quoted the following

language from Federal Rule of Civil Procedure 26(c)(1): “The court may, for good

cause, issue an order to protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense.” Id. at 2. As additional supporting

authority, the motion and proposed order also cited Pansy v. Borough of

Stroudsburg, 23 F.3d 772 (3d Cir. 1994), a case in which the Third Circuit

described the factors to be considered by courts in determining whether to enter

protective orders applicable to documents that are not judicial records, such as

discovery materials not filed with the court or certain settlement agreements. Id. at

783, 787-88. The proposed protective order listed the Pansy factors, 1 and stated

that “the balance of the factors in this case supports the issuance of this Order.”

Doc. 66-1 at 2.

      On November 3, 2017, the Court entered an Order accepting the parties’


1
  As stated in the Stipulated Order, the Pansy factors are: “(1) whether disclosure
will violate privacy interests; (2) whether the information is being sought for a
legitimate purpose or for an improper purpose; (3) whether disclosure of the
information will cause a party embarrassment; (4) whether confidentiality is being
sought over information important to public health and safety; (5) whether the
sharing of information among litigants will promote fairness and efficiency; (6)
whether a party benefitting from the order of confidentiality is a public entity or
official; and (7) whether the case involves issues important to the public.” Doc. 66-
1 at 2. See also Pansy, 23 F.3d at 787-91.

                                          4
       Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 9 of 22




proposed protective order, as well as their proposed agreement governing technical

specifications for discovery. In doing so, the Court stated that it “recognize[d] the

documents as agreements between the parties,” and “express[ed] no opinion as to

the merits of the agreements and neither approves nor disapproves their content.”

Doc. 67. The Stipulated Order provides that the terms of the agreement “may be

amended … by order of the Court, on noticed motion, for good cause shown.”

Doc. 66-1 ¶ 13.2.

      The Stipulated Order defines “Protected Material” as “Any Discovery

Material that is designated as ‘Confidential.’” Doc. 66-1 ¶ 2.12. With regard to

filings that reveal or disclose Protected Material, the Stipulated Order provides:

“Any document that is filed with the Court that reveals or discloses any Protected

Material, unless the Parties otherwise agree in writing or the Court otherwise

orders, shall be filed under seal, in accordance with the procedures set forth in

Local Rule 5.8.”

      Fact and expert discovery in this case closed on June 7, 2019 and March 11,

2020, respectively. On May 19, 2020, the Bureau and Defendants each filed a

summary judgment motion, including supporting briefs, statement of undisputed

material facts, and exhibits. On July 16, 2020, the parties filed their opposition

briefs, responses to the other side’s statement of undisputed material facts, and



                                          5
      Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 10 of 22




exhibits. On August 18, 2020, the parties filed their reply briefs and exhibits. In

addition, there have been various other filings related to the summary judgment

motions, including two motions to strike from Defendants and a letter from the

Bureau concerning Defendants’ attempt to recall an exhibit that the Bureau relied

upon in its summary judgment brief. To comply with paragraph 11 of the

Stipulated Order, the Bureau filed all of its documents, except for the summary

judgment motion itself, under seal because most of the Bureau’s exhibits were

documents produced by Defendants that they designated as Protected Material.

Defendants, however, filed public redacted versions of their filings, including

documents they had designated as “Confidential” during discovery. Defendants’

public filing of Protected Material with its summary judgment papers demonstrates

that they do not believe that material should be shielded from the public.

                  STATEMENT OF QUESTION INVOLVED

      1.     Should the Court enter an order supplementing the parties’ stipulated

protective order with additional procedures to ensure that all judicial records filed

in this case on or after May 19, 2020 (the date of the parties’ summary judgment

motions and accompanying materials) are accessible to the public absent a

compelling reason that overcomes the presumption in favor of public access

applicable to judicial records?



                                          6
      Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 11 of 22




      Suggested answer: Yes.

                                   ARGUMENT

      In Avandia, the Third Circuit explained the significant difference between

the standard for protection of materials merely exchanged in discovery and the

standard for protection of judicial records, which includes discovery materials filed

with a court. The Third Circuit stated that protective orders covering materials

merely exchanged in discovery are based on Federal Rule of Civil Procedure 26(c),

and that in evaluating the confidential nature of such materials, courts should apply

the factors articulated in Pansy. Avandia, 924 F.3d at 670-71.

      In contrast, a “more rigorous” and “exacting common law right of access

standard,” rather than the Pansy factors, applies to “judicial records,” which are

documents that “ha[ve] been filed with the court ... or otherwise somehow

incorporated or integrated into a district court’s adjudicatory proceedings.” Id. at

670, 672, 675 (internal quotation marks omitted). 2 The common law right of access



2
  See also Bank of Am. Nat’l Trust & Sav. Ass’n v. Hotel Rittenhouse Assocs., 800
F.2d 339, 345 (3d Cir. 1986) (“Once a [document] is filed ... it becomes a judicial
record, and subject to the access accorded such records”); North Jersey Media
Group Inc. v. United States, 836 F.3d 421, 434–35 (“The act of filing, in fact,
seems to be the most significant consideration, as is evident in situations in which
we have previously granted the right of access.”); Leucadia, Inc. v. Applied
Extrusion Techs., Inc., 998 F.2d 157, 162 (3d Cir. 1993) (“Once documents are
filed with the court, they lose their private nature and become part of the court file


                                          7
      Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 12 of 22




standard applies to “documents filed in connection with a motion for summary

judgment” 3 and “pretrial motions of a nondiscovery nature, whether preliminary or

dispositive, and the material filed in connection therewith.” Id. at 672 (internal

quotation marks omitted). See Leucadia v. Applied Extrusion Technologies, Inc.,

998 F.2d 157, 165 (3d Cir. 1993) (same); Republic of Philippines v. Westinghouse,

949 F.2d 653, 661 (3d Cir. 1991) (common law right of access applies to materials

filed in connection with a motion for summary judgment); Consumer Financial

Protection Bureau v. Ocwen, No. 9:17-cv-80495, slip. op. at 2, (S.D. Fl. June 9,

2020) (holding that “[m]aterial filed in connection with any substantive pretrial

motion, unrelated to discovery, is subject to the common law right of access.”

(internal citations omitted)); Cutsforth, Inc. v. Lemm Liquidating Co., LLC, 2020

WL 772442, at *1 (W.D. Pa. Feb. 18, 2020) (unsealing and redacting documents

after ordering parties to show cause as to why materials previously sealed or

redacted should not be unsealed or un-redacted pursuant to Avandia).

      In Avandia, the Third Circuit explained that the common law right of access


and ‘public components’ of the judicial proceeding to which the right of access
attaches.”) (internal quotation marks and citation omitted).
3
  The presumption in favor of public access “applies with particular force to
judicial records relating to summary judgment” because those proceedings
“adjudicate the substantive rights of parties and often serve as a substitute for
trial.” Mine Safety Appliances Co. v. N. River Ins. Co., 73 F. Supp. 3d 544, 559
(W.D. Pa. 2014) (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122,
1135 (9th Cir.2003)).

                                          8
      Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 13 of 22




standard is “[a]nalytically distinct from the District Court’s ability to protect

discovery materials under Rule 26(c)” because it “presumes that the public has a

right of access to judicial materials.” 924 F.3d at 672. Recognizing that the public

has the right to “inspect and copy public records and documents, including judicial

records and documents,” the common law right of access standard “promotes

public confidence in the judicial system” and “provide[s] the public with a more

complete understanding of the judicial system and a better perception of its

fairness.” Id. at 672, 677 (internal quotations marks and citation omitted). The

Third Circuit stated that “the Pansy factors are not sufficiently robust for assessing

the public’s right to access judicial records” and “some of the Pansy factors are

incompatible with our case law on the common law right of access.” Id. at 676.

      To overcome the presumption in favor of public access with respect to a

judicial record, a court must articulate “the compelling, countervailing interests to

be protected,” make “specific findings on the record concerning the effects of

disclosure,” and “provide[ ] an opportunity for interested third parties to be heard.”

Id. at 672–73 (internal quotation marks and citation omitted). “Broad allegations of

harm, bereft of specific examples or articulated reasoning, are insufficient.” Id. A

party seeking to overcome the presumption, must detail the specific injury that will

be caused by the disclosure of each individual document. Id. at 673.



                                           9
      Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 14 of 22




      In Avandia, the Third Circuit held that the district court erred by failing to

“apply the exacting common law right of access standard, including the ‘strong

presumption’ of access” to the judicial records at issue, and by “not conducting a

document-by-document review, instead analyzing sixty-five disputed documents in

a single paragraph contained in a footnote”—a “collective evaluation [that] falls

short of the exacting analysis our precedent requires.” Id. at 675, 677. Courts must

conduct such a document-by-document review for each document that a party

seeks to shield from public view. In re Application of Storag Etzel GmbH for an

Order, Pursuant to 28 U.S.C. § 1782, to Obtain Discovery for Use in a Foreign

Proceeding, 2020 WL 2949742, at *12 (D. Del. Mar. 25, 2020), report and

recommendation adopted in part sub nom. In re Storag Etzel GmbH, 2020 WL

2915781 (D. Del. June 3, 2020) (“The Third Circuit’s Avandia opinion mandates a

‘document-by-document’ review of the claimed propriety of sealing.”); Ebert v.

C.R. Bard, Inc., 2020 WL 429771, at *2 (E.D. Pa. Jan. 28, 2020) (“The Court must

conduct a ‘document-by-document review’ of the contents of the materials sought

to be sealed.”) (citing Avandia).

      As discussed above, the express purpose of the Stipulated Order was to

facilitate the exchange of materials in discovery. The Stipulated Order cites the

Pansy factors and the standard set forth in Rule 26(c). However, while the



                                         10
      Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 15 of 22




Stipulated Order remains appropriate to protect materials that were exchanged in

discovery but not filed with the Court and materials filed in connection with

discovery motions, it lacks procedures to determine whether documents filed after

discovery has concluded, including pretrial motions of a nondiscovery nature and

materials filed in support of such motions, should be disclosed to the public under

the common law right of access standard. In particular, paragraph 11 of the

Stipulated Order allows “Confidentiality” designations for materials exchanged in

discovery to dictate whether filings of a nondiscovery nature that reveal or disclose

such materials should remain under seal. 4 Because those “Confidentiality”

designations would have been guided by the less rigorous Pansy factors, they are

necessarily overbroad and thus inappropriate for determining whether judicial

records should be disclosed to the public under the exacting common law right of

access standard articulated in Avandia.


4
  Parties cannot by agreement vitiate the public’s right to access judicial records.
See, e.g., Black Bear Energy Servs., Inc. v. Youngstown Pipe & Steel, LLC, 2019
WL 1296654, at *4 (W.D. Pa. Mar. 21, 2019) (courts must “closely scrutinize the
materials filed in the case to determine whether the public right of access has been
overcome in order ‘to protect the legitimate public interest in filed materials from
overly broad and unjustifiable protective orders agreed to by the parties for their
self-interests.’”); BP Expl. & Prod., Inc. v. Claimant ID 100246928, 920 F.3d 209,
211–12 (5th Cir. 2019) (private litigants cannot contract away the public’s right of
access); Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 126 (2d Cir. 2006)
(reliance on a discovery confidentiality order is “insufficient to outweigh the strong
presumption in favor of public access.”).

                                          11
      Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 16 of 22




      Moreover, paragraph 11 includes no mechanism for the Court to conduct a

document-by-document analysis under the common law right of access standard

before determining that filed materials should remain under seal, as required by

Avandia. While a party could initiate a document-by-document analysis by

invoking the procedures under section 6 of the Stipulated Order to assert a

challenge to all of the confidentiality designations implicated in the judicial records

at issue, relying on this process going forward would be highly problematic for at

least four reasons.

      First, the Court’s document-by-document analysis is required by Avandia,

and thus, does not depend on whether a party decides to assert a challenge under

section 6 of the Stipulated Order. Second, because the confidentiality designations

would have been guided by the Pansy factors rather than the more stringent

common law right of access standard, the challenging party would likely have to

assert a challenge to far more documents than necessary, creating an undue and

potentially massive burden for the parties and the Court. 5 Third, paragraph 6.4 of

the Stipulated Order requires the challenging party (the Receiving Party) to file a

5
  For example, to challenge Defendants’ confidentiality designations on the
exhibits filed in support of the Bureau’s summary judgment motion or in response
to Defendants’ summary judgment motion, the Bureau would have to explain why
hundreds of documents are not entitled to protection from disclosure under the
common law right of access standard, and the Court would have to make a ruling
on each of those documents.

                                          12
      Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 17 of 22




motion “that identifies the challenged material [and] sets forth the basis for the

challenge.” While that procedure made sense for materials that were merely

exchanged in discovery because it would deter the Receiving Party from broadly

and without basis challenging confidentiality designations on vast quantities of

discovery materials, it does not make sense as a procedure to determine whether

judicial records should be publicly accessible. “The party seeking to overcome the

presumption of access bears the burden of showing that the interest in secrecy

outweighs the presumption,” including stating how “disclosure will work a clearly

defined and serious injury to the party.” Avandia, 924 F.3d at 672, 678 (internal

citations and quotation marks omitted). For judicial records, requiring the opposing

party to file an initial brief stating its understanding of that party’s alleged interest

in secrecy and clearly defined and serious injury fails to comply with Avandia and

would be highly inefficient and risk significant confusion. The party that claims the

interest in secrecy due to an alleged serious injury that will result from disclosure

must specifically describe the interest and injury first, so that the Court may make

the necessary findings. Fourth, the party seeking to keep judicial records shielded

from the public should be required to articulate the precise interest in secrecy and

the clearly defined and serious injury it claims meets its burden with respect to

each such record. And if a party indiscriminately claims that too many materials



                                           13
      Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 18 of 22




should be kept under seal, without articulating the specific and concrete harms that

will flow from the public disclosure of each of those materials, thereby forcing the

Court to expend undue resources in doing the document-by-document analysis, the

Court is in the best position to rein in that type of inappropriate conduct.

      The Bureau’s proposed order provides new procedures for determining

whether judicial records filed with the Court on or after May 19, 2020—the date of

the parties’ summary judgment motions were filed—should be accessible to the

public, making clear that the analysis should be conducted under the common law

right of access standard described in Avandia. The proposed order would require

any such document filed with the Court that cites to, references, reveals, or

discloses any Protected Material, and any exhibits thereto, to be initially filed

completely under seal to allow time for the parties to exchange their proposals

regarding whether each such document should be shielded in whole or in part from

public view, applying the common law right of access standard. Because the

parties would no longer be applying the Pansy factors that applied to their

“Confidentiality” designations during discovery, this process would substantially

decrease the volume of materials sought to be shielded from public view. For any

document that no party seeks to keep entirely shielded from public view but that at

least one party proposes to redact, the filing party would be required to file a



                                          14
       Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 19 of 22




publicly-redacted version that includes all of the redactions proposed by any party.

If all parties agree that no redactions are necessary, the filing party would be

required to file publicly an unredacted version of the document. If any party has

indicated that it believes the entire document should be shielded from public view,

the filing party shall file a notice to that effect. Each party that seeks to keep a

document shielded in whole or in part from public view would then be required to

file a brief demonstrating why the presumption in favor of public access should be

overcome. Such brief must explain, individually for each portion of the brief,

motion, or other pleading for which redactions have been proposed, as well as

individually for each exhibit for which redactions have been proposed, why the

presumption of public access should be overcome. The opposing party would be

permitted to file a response brief. If the Court rules that the presumption in favor of

public access has not been overcome for any judicial record or portion thereof that

a party sought to be shielded from public view, a new public version of the judicial

record that is consistent with the Court’s ruling should be filed by the original

filing party. 6




6
  The Stipulated Order provides that disclosure of Protected Material beyond the
limits set forth in the Stipulated Order would be permissible “by such orders as
may be issued by the Court during the course of this litigation.” Doc. 66-1 ¶ 2.12.

                                           15
      Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 20 of 22




                                CONCLUSION

      For the foregoing reasons, the Bureau requests that its Motion for Entry of

an Order Establishing Additional Protective Order Procedures be granted.


Dated: October 9, 2020          Respectfully submitted,

                                Thomas G. Ward
                                Enforcement Director

                                David Rubenstein
                                Deputy Enforcement Director

                                Thomas Kim
                                Assistant Deputy Enforcement Director

                                  /s/ Tracee Plowell
                                Tracee Plowell, NY 2994457
                                (Tracee.Plowell@cfpb.gov; 202-435-9861)
                                Ebony Sunala Johnson, VA 76890
                                (Ebony.Johnson@cfpb.gov; 202-435-7245)
                                Nicholas Lee, DC 1004186
                                (Nicholas.Lee@cfpb.gov; 202-435-7059)
                                Andrea Matthews, MA 694538
                                (Andrea.Matthews@cfpb.gov; 202-435-7591)
                                Carl Moore, MD 0912160268
                                (Carl.Moore@cfpb.gov; 202-435-9107)
                                Enforcement Attorneys

                                1700 G Street NW
                                Washington, DC 20552
                                Fax: 202-435-9346

                                Attorneys for Plaintiff




                                        16
     Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 21 of 22




                       CERTIFICATE OF WORD COUNT

     Pursuant to Local Rule 7.8(b)(2), I hereby certify that the foregoing brief

contains 3672 words.



                                        /s/ Tracee Plowell
                                      Tracee Plowell, NY 2994457
                                      Tracee.Plowell@cfpb.gov
                                      1700 G Street NW
                                      Washington, DC 20552
                                      Phone: 202-435-9861
                                      Fax: 202-435-9346

                                      Attorney for Plaintiff




                                       17
      Case 3:17-cv-00101-RDM Document 544 Filed 10/09/20 Page 22 of 22




                         CERTIFICATE OF SERVICE

      I certify that on October 9, 2020, I filed the foregoing document with the

Court’s ECF system, which will send notification of such filing to counsel for

Defendants.

                                        /s/ Tracee Plowell
                                      Tracee Plowell, NY 2994457
                                      Tracee.Plowell@cfpb.gov
                                      1700 G Street NW
                                      Washington, DC 20552
                                      Phone: 202-435-9861
                                      Fax: 202-435-9346

                                      Attorney for Plaintiff




                                        18
